Judge Trimble
delivered the opinion of the Court,
Elizabeth Bullock exhibited, her-, bill against Ihe President, Directors and Company of the Southern Bank of Kentucky, alieging-that she is the owner of several slaves, and. that’the sheriff had, levied an ese-*76cutjon on them, which issued in the natpe of .the deten» jan(.g against. David Anderson and others. She prays for an injunction restraining the sheriff from selling the slaves, and for general relief. An order was made for-an injunction restraining the sheriff from selling the 9^aves under the execution, until the further order of the court. On a final hearing of the cause, the injunction was made perpetual, and the defendants have prosecuted this, writ of error.
Sharp, for plaintiffs; Bibb, for defendant.
We do not deem it necessary to decide whether a court of equity ought, in any case, to restrain a sheriff from selling property under an execution, on the application of the claimant of the property, or not; for we are well satisfied that the complainant has not made out such a case as would justify the interposition of the court.
The decree must be reversed, and the cause remanded to the court below, with directions to dismiss the bill and dissolve the injunction with costs.
The plaintiffs in error must recover their costs in this court.